Citation Nr: 1704277	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include chronic adjustment disorder.

2.  Entitlement to service connection for sleep disturbances, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for malunion of the right ring finger.

5.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to March 2007 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a February 2013 rating decision, the RO assigned a higher 10 percent rating for the Veteran's service-connected right ring finger disability, effective from November 30, 2009.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

After review of the claims file and the contentions of the Veteran, the Board has expanded the claim for service connection for an adjustment disorder to include other psychiatric disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for a psychiatric disorder and sleep disturbances are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability as defined in VA law and regulations.

2.  The Veteran has demonstrated, at worst, Level I hearing acuity in the left ear.

3.  The Veteran's right ring finger disability is manifested by a deformity of the fourth metacarpal, pain, and weakened hand grip.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for an initial rating in excess of 10 percent for a right ring finger disability have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299- (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the increased rating claims, the Veteran is challenging the initial evaluations assigned following the grant of service connection for left ear hearing loss and a right ring finger disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to this issue.

With respect to the service connection claim, the notice requirements were met in this case by a December 2009 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in March 2010.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

With respect to the claim for service connection for right ear hearing loss, the Veteran was afforded a VA examination in March 2010.  The examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that the VA medical opinion, along with the other evidence of record, is adequate to make a determination on this claim. 

With respect to the claim for an increased rating for left ear hearing loss, VA examinations were conducted in March 2010 and December 2012.  The Board finds that the VA examinations are adequate to decide the issue because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disability under the rating criteria.  The VA examiner provided audiometry testing that was adequate for the proper application of the rating criteria for left ear hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In this case, the VA examiners addressed the functional impact of the Veteran's hearing loss.  Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in the examination here in terms of addressing functional loss.

With respect to the claim for an increased rating for a right ring finger disability, VA examinations were conducted in March 2010 and December 2012.  The Board finds that the VA examinations are adequate to decide the issue because they were based upon consideration of the Veteran's pertinent medical history and current complaints, and the examiner provided the findings necessary to evaluate the disability under the rating criteria.  

In addition, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected left ear hearing loss and right ring finger disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  In June 2015, the Veteran's representative requested the issues of service connection for a psychiatric disorder and sleep disturbances be remanded for additional VA examinations; however, he requested that the issues of increased ratings for left ear hearing loss and a right ring finger disability be decided based on the evidence of record.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (mere passage of time, as opposed to evidence or allegation of a worsening disability, does not warrant provision of new medical examination).   As such, remand for additional examinations is not required.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Factual Background - Hearing Loss

The Veteran asserts that he has bilateral hearing loss resulting from in-service noise exposure.  During service, he worked as a carpenter/mason and was exposed to construction noise.  

During the March 2010 VA examination, the Veteran indicated that his hearing loss had been gradual and that he had difficulty understanding speech in quiet rooms and in rooms with background noise present.  He also stated that he had difficulty listening to the television and hearing on the telephone.  The VA audiology evaluation revealed that the Veteran's puretone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Left
0
0
0
5
40
Right
5
0
0
5
25

Speech audiometry revealed speech recognition ability was 96 percent in both ears.  The examiner noted that right ear hearing was clinically normal and that the Veteran had left ear sensorineural hearing loss, which was normal to mild.  The examiner opined that the Veteran's left ear hearing loss was at least as likely as not related to service based on a significant threshold shift while in the military and the fact that he was routinely exposed to military noise in his job as a carpenter/mason.  

The December 2012 VA audiology evaluation revealed that the Veteran's puretone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Left
0
0
0
5
35
Right
0
0
10
5
25

Speech audiometry revealed speech recognition ability was 98 percent in the left ear and 96 percent in the right ear.  The examiner noted that right ear hearing was normal and that the Veteran had left ear sensorineural hearing loss.  The examiner indicated that the Veteran's hearing loss did not impact ordinary conditions of daily life or his ability to work.  


III.  Service Connection - Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss disability, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the above-cited testing results do not establish a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a right ear hearing loss disability for VA purposes.  The test results are controlling and more probative than the lay evidence.  

Given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for right ear hearing loss must be denied. 


IV.  Increased Rating Claims - Left Ear Hearing Loss and Right Ring Finger

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.


A.  Right Ear Hearing Loss

The Veteran's left ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the Statement of the Case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

If impaired hearing is service-connected in only one ear, the percentage evaluation is found from Table VII by assigning the nonservice-connected ear Level I hearing acuity.  38 C.F.R. § 4.85(f).

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran is not entitled to an increased evaluation for his left ear hearing loss.

The results of the March 2010 and December 2012 VA audiology evaluations equate to an assignment of Level I in the left ear.  Level I hearing acuity is also assigned for the nonservice-connected right ear.  Using Table VI, these results warrant a noncompensable rating.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86(a), (b).

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's left ear hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.  His hearing acuity has remained relatively stable, and there is no basis for the assignment of staged ratings, as the criteria for a compensable rating have not been met during the relevant time period.  

The Board has also considered the evidence of record showing that the Veteran has difficulty understanding speech, listening to the television, and hearing the telephone.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for left ear hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for left ear hearing loss. 

It is important to note that the results of the VA audiometric testing do not signify the absence of a disability associated with the Veteran's hearing loss.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See id.; 38 U.S.C.A. § 1155 (2016).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher evaluation is not warranted


B.  Right Ring Finger Disability

The Veteran's right ring finger disability has been evaluated as 10 percent disabling under Diagnostic Code 5299-5230.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the right ring finger disability has been rated by analogy, using the criteria for limitation of motion under Diagnostic Code 5230.  See, 38 C.F.R. § 4.71a.

Limitation of motion of individual digits of the hand is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5228-5230.  As applicable to this case, the preamble to these diagnostic codes provides in particular, that:

(1) For the ring finger (digit IV), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

Under Diagnostic Code 5230, a noncompensable rating is assigned with any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.  A noncompensable rating is also assigned for ankylosis of the ring finger.  Id., Diagnostic Code 5227.  

A March 2010 VA examination report indicates that the Veteran complained of right ring finger pain with a baseline of 2/10 and flare-ups of pain going up to 8/10.  He stated that flare-ups occurred on a daily basis and with gripping and typing.  He indicated that he had occasional swelling and a deformity that resulting in odd positioning of his hand.  He stated that he did not require any hospitalizations or surgeries since the original fracture and that his hand was "okay" for activities of daily living and working odd jobs in a warehouse.  He stated that as a carpenter, he had difficulty gripping and swinging a hammer and that this had affected his role.  On physical examination, there was no abnormal swelling.  He had a nodular deformity at the third proximal interphalangeal (PIP) joint related to the old injury and a bony prominence over the distal portion of the fourth metacarpal, which was minimally tender to palpation.  He had a weakened grip on the right hand, predominantly in the third, fourth, and fifth digits as in comparison to the left hand.  Range of motion throughout the hand was normal at the metacarpophalangeal joints and PIP joints was normal except for the third PIP, which was ankylosed and limited from 30 to 70 degrees of flexion.  Motion was nonpainful, but provocative grip maneuvers caused pain.  He was able to oppose his thumb to all fingers.  There was no distance between the tips of his fingers and the proximal transverse crease of the palm.  The hand moved as a unit with his fourth and fifth digits appearing to be slightly offset from his second and third digits.  

The examiner indicated that there was no additional functional impairment due to pain, pain on three repetitions of use, fatigue, weakness, lack of endurance, or coordination.  The examiner stated that he could not address range of motion during flare-ups without resorting to speculation.  X-rays of the right hand showed a healed malunion of the third proximal phalanx representing an old injury prior to service.  There was also a 30 degree flexion deformity malunion of the fourth metacarpal.  The examiner indicated that the type of injury/disability caused weakened grip strength and stamina.  Although the Veteran would not be specifically restricted from any activities, the examiner noted that he would likely have decreased grip strength permanently, which might impact his ability to function in his trained occupation as a carpenter.  

The December 2012 VA examination report notes that the Veteran had a right fourth metacarpal fracture with a residual bony deformity and intermittent pain.  He stated that he had flare-ups when holding objects at work, typing, bowling, and tying his shoes.  There was no evidence of limitation of motion or painful motion.  There was no additional limitation of motion after three repetitions.  There was no gap between the thumb pad and any of the fingers.  There was no gap between any of the fingertips and the proximal transverse crease.  The examiner noted that the Veteran had a deformity of the right ring finger.  Hand grip strength was 5/5 in both hands.  There was no ankylosis.  The examiner indicated that there was a slight and subtle shortening of the right fourth finger.  X-rays showed old healed fractures.  The examiner indicated that holding objects while working as a carpenter and typing were somewhat limiting secondary to pain.  

The Board notes that under Diagnostic Code 5230, any limitation of motion of the ring finger is to be rated noncompensable.  Ankylosis is also evaluated as noncompensable under Diagnostic Code 5227.  Thus, although the AOJ assigned a 10 percent rating for the right ring finger disability, the Court has held that "[b]ecause no impairment of motion warrants a compensable rating under [Diagnostic Code] 5230, reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the Veteran] is not entitled to a compensable rating under" this Diagnostic Code.  Sowers v. McDonald, 27 Vet.App. 472, 480 (2016).  In other words, the Court has found that a compensable rating is not warranted under Diagnostic Code 5230.  Thus, a schedular rating in excess of 10 percent is not warranted under Diagnostic Code 5230.  

The Board has considered other potentially applicable Diagnostic Codes, including those pertaining to muscle injuries.  As noted above, there is evidence that the Veteran has had weakened grip strength.  Diagnostic Code 5309, Muscle Group IX, relates to grasping movements.  See 38 C.F.R. § 4.73.  A note under the Diagnostic Code indicates that the muscle injury should be rated based on limitation of motion with a minimum of 10 percent.  Id.  Here, the Veteran is receiving a 10 percent rating, which would be the minimum rating under Diagnostic Code 5309.  As noted above, a rating in excess of 10 percent is not warranted based on limitation of motion. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that an initial compensable disability rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).
	

C.  Other Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the rating criteria reasonably describe the Veteran's hearing loss disability and symptomatology.  He has complained of difficulty understanding speech, listening to the television, and hearing the telephone.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

The medical evidence also fails to show anything unique or unusual about the Veteran's service-connected right ring finger disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including loss of range of motion, pain, fatigue, weakness, and lack of endurance are contemplated in the rating assigned.  As such, it would not be found that the disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right ring finger. In addition, the Board finds the record does not reflect that the condition markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left ear hearing loss and right ring finger disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.

An initial compensable rating in excess of 10 percent for a right ring disability is denied.

REMAND

A December 2012 VA examiner opined that the Veteran did not have a current mental disorder diagnosis.  Thus, the examiner did not provide an etiology opinion.  The examiner also noted that the Veteran had been diagnosed with an adjustment disorder in March 2010 (after the claim for service connection was filed); however, he did not provide an etiology opinion in conjunction with that previous diagnosis.  VA treatment records also note a diagnosis of depression secondary to marital conflict in February 2012, and a diagnosis of attention deficit disorder in February 2013.  

The Board notes that the requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  Therefore, the Board finds that a remand is necessary for another VA examination to determine the nature and etiology of any psychiatric disorder diagnosed since he filed his claim in November 2009.  

The December 2012 VA examiner also opined that it was less likely as not that the Veteran's sleep disturbances were related to his military service or any mental health condition; however, the examiner did not provide rationale for his opinion except to state that it appeared to be a longstanding problem.  In July 2015, the RO requested a VA medical opinion addressing whether the Veteran's sleep disturbances were due to a diagnosed illness, an undiagnosed illness, or a medically unexplained chronic multisymptom illness.  The examiner opined that sleep disturbances were symptoms, not a discrete illness or disease, but failed to address the questions posed by the RO.  

Thus, the Board finds that a remand is also necessary for another VA examination to determine the nature and etiology of the Veteran's claimed sleep disturbances.
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder and sleep disturbances.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  

2.  After completing the foregoing development, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present, to include chronic adjustment disorder, depression, and attention deficit disorder.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep disturbances.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of sleep disturbances.  

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


